The opinion of the court was delivered by
Dixon, J.
This suit was brought originally in a court for the trial of small causes, where, on trial, judgment was rendered for the plaintiff. The defendant then appealed to the Gloucester Common Pleas, and there a judgment of affirmance was entered by consent of the appellant’s attorney. The appellant then sued out of the Supreme Court a writ of certiorari, on return of* which the counsel of the parties agreed “ that a formal affirmance be entered, to the end that a writ of error may be taken,” and accordingly a rule for affirmance embodying this agreement was entered in the minutes of the Supreme Court. Then the present writ of error was issued.
The substance of these proceedings is, that we are called upon to review, in the first instance, a judgment of a court *244for the trial of small causes. Such a review is not within the legitimate functions of this court. On the legal side, we are constitutionally confined to a review of judicial errors committed in the Supreme and Circuit Courts (Entries v. State, 18 Vroom 140), and entries in the minutes of those courts, which appear to rest solely upon the agreement of the parties, do not indicate judicial determinations and so cannot disclose judicial errors. Nor can the consent of parties'extend our jurisdiction to the decisions of other tribunals.
Both a due regard for the prescriptions of the law, and justice to those litigants who assert real grievances which it is our province to investigate, require that we keep within our proper sphere.
The writ of error should be dismissed.